DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 


Invention I, claim(s) 1-7, 9-11, 19-21, 29, 31, 33, 39 and 66, drawn to a method of treating cancer comprising administration of a TUTase inhibitor
Invention II, claim(s) 77 and 78, drawn to a pharmaceutical composition comprising a TUTase inhibitor
To have a general inventive concept under PCT rule 13.1, the inventions need to be linked by a special technical feature.  The special technical feature linking Groups I and II is a TUTase inhibitor.  
However, Gregory (Gregory et al., US 2014/0328858 A1; Published 11/06/2014) discloses a method of treating cancer comprising to a subjected in need thereof a composition comprising agents that inhibit the expression and/or activity of TUTase (Gregory, ¶ 0007).
Therefore the technical feature linking inventions of Groups I and II does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.  As set forth above, in view of the teachings of Gregory, the groups are not so linked as to form a single concept under PCT Rule 13.1 because the technical feature is not a special technical feature.  Accordingly the groups are not so linked as to form a single general concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.

Election of Species
Upon the election of Invention I or Invention II, the following election of species applies:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

If either Invention I or Invention II is elected, applicant must elect:
One or a distinct combination of a specific TUTase inhibitor (e.g. claims  5, 7, and 9)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Regarding the antibodies or antibody fragments of claim 9, these antibodies’ only claimed functions are that the antibody 1) is a TUTase inhibitor and 2) that the antibody or fragment is specific to ZCCHC11 or ZCCHC6.  As claimed, this encompasses a wide range of antibodies comprising distinct CDR sequences, binding different epitopes on ZCCHC11 or ZCCHC6, binding with different affinities, possessing different sequences and possessing different in vivo effects. .  Regarding the small molecule inhibitors of claim 5, these inhibitors comprise distinct and chemically different moieties have distinct mechanisms of action that induce different in vivo effects.  Regarding 1) the ZCCHC11 or ZCCHC6 targeting RNAi and 2) the Cas9 nuclease/guide RNA system of claim 7, these systems work on completely different biological principles.  RNAi works by “gumming up” nucleic acid, preventing transcription whereas the Cas9 nuclease/guide RNA system works by guiding the Cas9 nuclease to the gene of interest, which is then cleaved by Cas9.  It is also important to note that the TUTase inhibitors of 
A written restriction requirement is being issued in view of the complexity of the species election.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN L VAN DRUFF/Examiner, Art Unit 1643  

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643